Citation Nr: 1632151	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right eye disability. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1963 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Jackson, Mississippi. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his right eye cataract with associated loss of vision (also claimed as "floaters") had its onset during active duty service.  The Board also acknowledges that although not explicitly alleged by the Veteran, the record generally raises the issue of whether the Veteran's current right eye disability is secondary to the service-connected left eye disability (namely, left eye blindness due to uveitis and post-operative retinal detachment). 

Service treatment records (STRs) reflect that the Veteran was treated for uveitis of the left eye only.  On May 16, 1966, the Veteran presented with a complaint of dust in his eyes; the right eye cornea was negative and no foreign body was noted.  Visual acuity of the right eye was 20/25.  Upon separation, visual acuity of the right eye was noted as 20/20.  Following service, a May 1968 VA eye examination reported visual acuity of the right eye as 20/25 (without correction).  The Veteran most recently underwent a VA eye examination in November 2012, at which time he was diagnosed with nuclear sclerosis cataract, right eye, and had uncorrected distance visual acuity of 20/200 (20/40 or better, corrected). 

In this case, the Veteran has competently reported having right eye problems (e.g., floaters, see VA Form 9) since service.  STRs show that he was treated on one occasion for complaints related to the right eye and that he had slightly decreased visual acuity (20/25) at that time.  The November 2012 VA eye examination confirms a current right eye disability diagnosis.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right eye disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's competent statements concerning onset on right eye symptoms, the STRs showing slight decreased visual acuity, and the current right eye diagnosis, the Board finds that such an examination should be provided upon remand. 


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records and associate them with the claims file. 

2. Ask the Veteran either to submit, or to authorize VA to obtain on his behalf, any outstanding private treatment records pertaining to his right eye disability (it would be helpful to the Board if the Veteran submit this evidence himself in order to avoid delay). 

3. Ask the Veteran if he currently receives SSA disability benefits.  If so, contact the SSA and request copies of all decisions related to the disability benefits determination, as well as copies of all supporting documentation considered in such determination.

4. After the above development in paragraphs (1) - (3) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed right eye cataract with loss of vision.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed. 

(a) The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any right eye cataract (or residuals of) and right eye loss of vision/visual acuity is related to the Veteran's active service.  

The Board directs the examiner's attention to the Veteran's visual acuity of 20/20 at entry; 20/25 in May 1966; 20/20 at separation; and 20/25 in May 1968; as well as his competent complaints of having "floaters" in his right eye since service. 

(b) The examiner should also indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any right eye cataract (or residuals of) and right eye loss of vision/visual acuity is (i) proximately due to, or (ii) aggravated by the service-connected loss left eye blindness due to uveitis and post-operative retinal detachment. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means that there is a permanent worsening beyond the normal progression of the disability.  

5. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




